Case 1:20- “CV 21072-JEM Document 1-6 Entered on FLSD Docket 03/10/2020 Page 1 of 4

Americans for
Immigrant Ju Justice

  
 

 

 

lyiapeoeda: beLaed. des fanpsrspessegsae 2 iy?
foraerhy Fedarides [BHD EN, if ean (epter Pies

September 20, 2019
VIA FIRST CLASS AND ELECTRONIC MAIL

U.S. Immigration and Customs Enforcement
Freedom of Information Act Office

500 12th Street SW, Stop 5009

Washington, D.C. 20536-5009

ICE-FOIA @dhs.gov

Re: — Freedom of Information Act (FOIA) Request

Dear FOIA Officer:

Americans for Immigrant Justice (AI Justice) submits this request for information under the
Freedom of Information Act (FOIA), 5 U.S.C. § 552, et. seq. (hereinafter the “Request”’).

REQUEST FOR INFORMATION

AI Justice requests disclosure of any and all records! that were authored, prepared, received,
collected and/or maintained by or transmitted to the U.S. Department of Homeland Security
(DHS) and/or U.S. Immigration and Customs Enforcement (ICE) that describe, refer or relate to
DHS and/or ICE’s contractual or other relationship with the Larkin Community Hospital located
in Miami, Florida and Larkin Community Hospital Behavioral Health Services located in
Hollywood, Florida and/or the Krome Service Processing Center.

Specifically, please produce those records, dated October 1, 2015 through June 1, 2019, describing,
referring or relating to:

 

' The term “records” as used herein includes all records or communications preserved in electronic or written form,
including butnot limited to correspondence, directives, documents, data, videotapes, audiotapes, emails, faxes, files,
guidance, standards, evaluations, instructions, analyses, memoranda, agreements, notes, orders, policies, procedures,
protocols, reports, rules, technical manuals, technical specifications, training materials or studies, including records
kept in written form, or electronic format on computers and/or other electronic storage devices, electronic
communications and/or videotapes, as well as any reproductions thereof that differ in any way from any other
reproduction, such as copies containing margina! notations.

> The term “ICE” as used herein refers to ICE headquarters offices, including any divisions, subdivisions or sections
therein, ICE field operations offices, including any divisions, subdivisions or sections therein; 1 CE offices at ports of
entry, including any divisions, subdivisions or sections therein; and any other ICE organizational structures and
offices.
Case 1:20-cv-21072-JEM Document 1-6 Entered on FLSD Docket 03/10/2020 Page 2 of 4

(1) Any contract for medical and/or mental health care services in place between
DHS/ICE and Larkin Community Hospital and/or Larkin Community Hospital
Behavioral Health Services.

(2) Any communications between ICE staff and Larkin Community Hospital
conceming treatment of ICE detainees.

(3) Any communications between ICE staff and Larkin Community Hospital
concerming medication administered or prescribed to ICE detainees.

(4) Any communications between ICE staff and Larkin Community Hospital
Behavioral Health Services concerning treatment of ICE detainees.

(5) Any communications between ICE staff and/or Larkin Community Hospital
Behavioral Health Services concerning medication administered or prescribed to
ICE detainees.

(6) Description of all medical and/or mental health care services available and/or

provided to DHS/ICE detainees held at Krome Service Processing Center located
in Miami, FL.

(7) ICE policies and practices for the prescription and administration of psychotropic
medications, including but not limited to antidepressants, anti-anxiety, anti-
psychotic, mood stabilizing, and stimulant medications to DHS/ICE detainees,
including but not limited to restrictions on the kinds of medications to be
prescribed and the dosages or amounts.

(8) ICE policies and practices concerning physically restraining, in handcuffs, waist-
chains or otherwise, DHS/ICE detainees referred and/or transported to Larkin
Community Hospital and Larkin Community Hospital Behavioral Health
Services.

) ICE policies and practices concerning physically restraining, in hand-cuffs, waist-
chains or otherwise, DHS/ICE detainees referred to any medical facility, hospital
or office in Florida, including Larkin Community Hospital and Larkin
Community Hospital Behavioral Health Services while the detainees are patients
at the hospitals, medical facility or office.

(10) ICE policies and practices concerning visually or otherwise monitoring, including
while they sleep, DHS/ICE detainees referred and/or transported to Larkin
Community Hospital and Larkin Community Hospital Behavioral Health

Services.

(11) The number of DHS/ICE detainees held at Krome Processing Center who were
Page 2 of 4
Case 1:20-cv-21072-JEM Document 1-6 Entered on FLSD Docket 03/10/2020 Page 3 of 4

referred to, transported to, treated by and/or hospitalized at Larkin Community
Hospital during fiscal years 2015-2019.

(12) The number of DHS/ICE detainees held at Krome Processing Center who were
referred to, transported to, treated by and/or hospitalized at Larkin Community
Hospital Behavioral Health Services during fiscal years 2015-2019.

(13) The length (in hours or days) of stay and/or hospitalization at Larkin Community
Hospital of all DHS/ICE detainees held at Krome who were treated at and/or
hospitalized at Larkin Community Hospital during the fiscal years 2015-2019.

(14) The length (in hours or days) of stay and/or hospitalization at Larkin Community
Hospital Behavioral Health Services, of all DHS/ICE detainees held at Krome
who were treated at and/or hospitalized at and Larkin Community Hospital
Behavioral Health Services during the fiscal years 2015-2019.

REQUEST FOR WAIVER OF ALL COSTS

AI Justice respectfully requests that all fees associated with this FOIA request be waived. Al
Justice is entitled to a waiver of all costs because disclosure of the information is “. . . likely to
contribute significantly to public understanding of the operations or activities of the government
and is not primarily in the commercial interest of the requester.” 5 U.S.C. § 522(a)(4)(A){iii). See
also 6 C.F.R. § 5.11(k) (Records furnished without charge or at a reduced rate if the information
is in the public interest, and disclosure is not in commercial interest of institution). In addition, AT
Justice has the ability to widely disseminate the requested information. See Judicial Watch v.
Rossoti, 326 F.3d 1309 (D.C. Cir. 2013) (finding a fee waiver appropriate when the requester
explained, in detailed and non-conclusory terms, how and to whom it would disseminate the
information it received).

AI Justice protects and promotes the basic human rights of immigrants through a unique
combination of free direct services, impact litigation, policy reform and public education at local,
state, and national levels. Grounded in real-world experience, our direct work with immigrant
clients informs its broader policy and advocacy work. Our multicultural and multilingual staff
works to foster alliances between immigrant and non- immigrant groups, including government,
civic, social and faith-based communities. Immigration activists, the national media, and federal
and state policy makers, consider AI Justice to be one of the most effective national groups
fighting for immigrant justice.

Disclosure of the Information Is in the Public Interest

With immigration reform on the horizon in Congress, immigration issues make up a major
segment of the public discourse. Increasingly covered by U.S. media outlets, information
regarding immigration matters is much more widely disseminated than ever before. Disclosure of
the requested information will contribute significantly to public understanding of non-citizens’
information about ICE facilities, detention conditions and access to adequate medical and mental
health care services afforded to detainees in Florida. The disclosed records will inform attomeys,

Page 3 of 4
Case 1:20-cv-21072-JEM Document 1-6 Entered on FLSD Docket 03/10/2020 Page 4 of 4

advocates, members of the public and others concerned about detention conditions. AI Justice has
the capacity and intent to disseminate widely the requested information to the public. To this end,
Al Justice will post relevant information on the Al Justice website, draft analysis of the
information and disseminate it to other immigration advocacy groups, stakeholders and
potentially to members of Congress.

Disclosure of the Information Is Not Primarily in the Commercial Interest of the Requester

Al Justice is a 501(c)(3), tax-exempt, not-for-profit, charitable legal services organization. Al
Justice’s work encompasses advocating for the basic human rights of immigrants through direct
representation, policy reform, impact litigation, and public education. Accordingly, Al Justice has
no commercial interest that could be furthered by any FOIA request. Immigration attorneys, non-
citizens and any other interested member of the public may obtain information about DHS and
ICE policies and practices on AI Justice’s frequently updated website. As stated above, Al Justice
seeks the requested information for the purpose of disseminating it to members of the public and
not for any commercial intent.

Please inform me in advance if the charges for this FOIA production will exceed $50.00.

Thank you in advance for your response to this request within twenty working days, pursuant to
FOIA requirements. See 5 U.S.C. § 552(a)(6)(A)(i). Should you have any questions or concerns,
please feel free to contact me at (305) 573-1106, ext. 1020, or via email at llehner@aiustice.org.

   

Sincerely,

Lisa Lehner
Litigation Attorney

Page 4 of 4
